DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined 

under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/20/2021 is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.4.	
4.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9894413 B2, claims 1-20 of U.S. Patent No. 10455281 B2, and claims 1-18 of U.S. Patent No. US 11206449 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1, 8 and 15 are anticipated by U.S. Patent No. 9894413 B2 claims 1, 9 and 11, U.S. Patent No. 10455281 B2 claims 1, 14 and 20,  and U.S. Patent No. US 11206449 B2 claims 1, 7 and 13.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.`	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-5, 7-12 and 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oztaskent et al. Pub. No.: US 2011/0289098 A1 (Hereinafter “Oztaskent”).
	Regarding Claim 1, Oztaskent discloses a method for identifying audio fingerprints, the method comprising: 
	receiving, at a computing device, a plurality of audio fingerprints that correspond to a plurality of media content items based on scheduled broadcast times (see fig.2 and paragraphs [0028-0029]); 
	storing the plurality of audio fingerprints in a memory of the computing device  (see paragraphs [0025], [0026] and [0045]); 
	detecting ambient sound using an audio input device associated with the computing device (see paragraphs [0024] and [0045]); 
	generating an audio fingerprint from the detected ambient sound (see paragraphs [0024] and [0046]); and 
	determining whether to transmit a received input to initiate a query to a server based on the audio fingerprint matching one of the plurality of audio fingerprints stored in the memory of the computing device (see paragraphs [0028] and [0046]).  

 	Regarding Claim 2, Oztaskent discloses the method of claim 1, further comprising downloading the plurality of audio fingerprints from a remote server for the plurality of media content items and information that correlates each respective downloaded audio fingerprint to a respective media content item (see paragraphs [0045] and [0065]).   

	Regarding Claim 3, Oztaskent discloses the method of claim 2, wherein the downloaded audio fingerprints are preselected by the remote server according to a set of relevancy criteria including stored preferences of a user and prior search queries by the user (see paragraphs [0030] and [0067]).    

	Regarding Claim 4, Oztaskent discloses the method of claim 2, further comprising: computing sample audio fingerprints from the detected ambient sound (see paragraphs [0024] and [0046]); and matching one of the sample audio fingerprints to a first audio fingerprint of the plurality of audio fingerprints and using the correlating information to identify a first media content item corresponding to the matched sample audio fingerprint (see paragraphs [0028] and [0046]).  

 	Regarding Claim 5, Oztaskent discloses the method of claim 4, further 

comprising presenting the user with information related to the first media content item 

(see fig.5 and paragraphs [0066-0067]).  

	Regarding Claim 7, Oztaskent discloses the method of claim 1, further comprising discarding one or more of the plurality of audio fingerprints from the memory upon reaching a predetermined time (see paragraph [0046]).  

	Regarding Claim 8, Oztaskent discloses a system for identifying audio fingerprints, the system comprising: 
	a memory (see paragraph [0075]); and 
	a hardware processor coupled to the memory that is programmed (see paragraph [0075]) to: 
	receive, at a computing device, a plurality of audio fingerprints that correspond to a plurality of media content items based on scheduled broadcast times (see paragraphs [0028-0029]); 
	store the plurality of audio fingerprints in a memory of the computing device (see paragraphs [0025], [0026] and [0045]); 
	detect ambient sound using an audio input device associated with the computing device (see paragraphs [0024] and [0045]); 
	generate an audio fingerprint from the detected ambient sound (see paragraphs [0024] and [0046]); and 
	determine whether to transmit a received input to initiate a query to a server based on the audio fingerprint matching one of the plurality of audio fingerprints stored in the memory of the computing device (see paragraphs [0028] and [0046]).  
	Regarding Claim 9, Oztaskent discloses the system of claim 8, wherein the hardware processor is further programmed to download the plurality of audio fingerprints from a remote server for the plurality of media content items and information that correlates each respective downloaded audio fingerprint to a respective media content item (see paragraphs [0045] and [0065]).   
  
	Regarding Claim 10, Oztaskent discloses the system of claim 9, wherein the downloaded audio fingerprints are preselected by the remote server according to a set of relevancy criteria including stored preferences of a user and prior search queries by the user (see paragraphs [0030] and [0067]). 

	Regarding Claim 11, Oztaskent discloses the system of claim 9, wherein the hardware processor is further programmed to: compute sample audio fingerprints from the detected ambient sound (see paragraphs [0024] and [0046]); and match one of the sample audio fingerprints to a first audio fingerprint of the plurality of audio fingerprints and using the correlating information to identify a first media content item corresponding to the matched sample audio fingerprint (see paragraphs [0028] and [0046]). 
  
	Regarding Claim 12, Oztaskent discloses system of claim 11, wherein the hardware processor is further programmed to present the user with information related to the first media content item (see fig.5 and paragraphs [0066-0067]).  
	Regarding Claim 14, Oztaskent discloses the system of claim 8, wherein the hardware processor is further programmed to discard one or more of the plurality of audio fingerprints from the memory upon reaching a predetermined time (see paragraph [0046]).  

 	Regarding Claim 15,  the claim is directed toward embody the method of claim 1 in  non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method of claim 1.

	Regarding Claim 16,  the claim is directed toward embody the method of claim 2 in  non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method of claim 2.

	Regarding Claim 17,  the claim is directed toward embody the method of claim 3 in  non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method of claim 3.
	
	Regarding Claim 18,  the claim is directed toward embody the method of claim 4 in  non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method of claim 4.

	Regarding Claim 19,  the claim is directed toward embody the method of claim 5 in  non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method of claim 5.

	Regarding Claim 21,  the claim is directed toward embody the method of claim 7 in  non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method of claim 7.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oztaskent et al. Pub. No.: US 2011/0289098 A1 (Hereinafter “Oztaskent”) in view of MARANTZ et al. Pub. No.: US 2014/0280093 A1 (Hereinafter “Marantz”).

Regarding Claim 6, Oztaskent discloses the method as discussed in the rejection of claim 5.
Oztaskent fails to explicitly disclose:
 wherein the information related to the first media content item includes auto-complete suggestions for the query.   
In analogous art, Marantz discloses:
wherein the information related to the first media content item includes auto-complete suggestions for the query (see fig.5 and para.[0063]: The search display area displays a search bar 510 with the search prefix 512 "aven." Autosuggest display area 520 displays, without executing the search, intent suggestions 521, 522, 523, 524, 525, 526, 527, 528. In this example, intent suggestions 521, 522, 523, 524, 525, 526, 527, 528 include "avengers", "avenue", "avengers alternate opening", "avengers trailer", "avenged sevenfold", "avengers games", "avenade","aventa learning" to the user.);
Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made to modify the method of Oztaskent with the teaching taught by Marantz in order a set of queries issued by the user and entities corresponding to the set of queries may be provided, enabling the user to easily and quickly interact with a search history via the provided entities. 

Regarding Claim 13, Oztaskent discloses the system as discussed in the rejection of claim 12.
Oztaskent fails to explicitly disclose:
 wherein the information related to the first media content item includes auto-complete suggestions for the query.   
In analogous art, Marantz discloses:
wherein the information related to the first media content item includes auto-complete suggestions for the query (see fig.5 and para.[0063]: The search display area displays a search bar 510 with the search prefix 512 "aven." Autosuggest display area 520 displays, without executing the search, intent suggestions 521, 522, 523, 524, 525, 526, 527, 528. In this example, intent suggestions 521, 522, 523, 524, 525, 526, 527, 528 include "avengers", "avenue", "avengers alternate opening", "avengers trailer", "avenged sevenfold", "avengers games", "avenade","aventa learning" to the user.);
Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made to modify the system of Oztaskent with the teaching taught by Marantz in order a set of queries issued by the user and entities corresponding to the set of queries may be provided, enabling the user to easily and quickly interact with a search history via the provided entities. 
	Regarding Claim 20,  the claim is directed toward embody the method of claim 6 in  non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method of claim 6.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424